USDC IN/ND case 3:20-cv-00262-DRL-MGG document 9 filed 11/04/20 page 1 of 4


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 REGINALD LEROY STEELS,

                       Plaintiff,

        v.                                          CAUSE NO. 3:20-CV-262-DRL-MGG

 WATTS, ST JOSEPH COUNTY JAIL,

                       Defendants.

                                     OPINION & ORDER

       Reginald Leroy Steels, a prisoner proceeding without a lawyer, filed a letter that

the court construes as a motion to waive the initial partial filing fee. ECF 8. Upon review

of this filing and the inmate trust ledgers Mr. Steels previously submitted, this motion

will be granted. Mr. Steels remains obligated to pay the filing fee in installments over

time in accordance with 28 U.S.C. § 1915(b)(1).

       Under 28 U.S.C. § 1915A, the court must screen the complaint (ECF 1) to determine

whether it states a claim for relief. The court remains even mindful that “[a] document

filed pro se is to be liberally construed.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

marks and citation omitted).

       Mr. Steels alleges that on or about March 8, 2020, he was feeling ill while housed

at the St. Joseph County Jail and suddenly felt his “left side, neck, head, shoulders, mouth

and left arm ball up.” He called out to Officer Watts (first name unknown), who was

walking by, but the officer allegedly ignored him. Mr. Steels claims that he continued to

yell for help from Officer Watts, and lay on the floor banging on his cell door for nearly
USDC IN/ND case 3:20-cv-00262-DRL-MGG document 9 filed 11/04/20 page 2 of 4


an hour. He claims Officer Watts could hear him but did nothing. Thereafter, an officer

saw Mr. Steels on the floor and called the medical unit. He was taken to the infirmary,

where it was revealed he had suffered a mild stroke, from which he still has left side

weakness. Based on these events, he sues Officer Watts and the St. Joseph County Jail.

       Mr. Steels does not make clear whether he was a pretrial detainee or a convicted

prisoner at the time of this event. 1 If he was a pretrial detainee, his claim arises under the

Fourteenth Amendment. Miranda v. Cty. of Lake, 900 F.3d 335, 352 (7th Cir. 2018) (citing

Kingsley v. Hendrickson, 135 S. Ct. 2466, 2475 (2015)). Under the Fourteenth Amendment,

he must show that that the defendant acted “with purposeful, knowing, or reckless

disregard of the consequences” of his actions. Miranda, 900 F.3d at 354. He must show

that the medical care he received, or the denial of that medical care, was “objectively

unreasonable.” Id. (emphasis omitted). If he was a convicted prisoner, his claim would be

governed by the Eighth Amendment. Estelle v. Gamble, 429 U.S. 97, 104 (1976). An Eighth

Amendment claim has both an objective and subjective component. Farmer v. Brennan,

511 U.S. 825, 834 (1994). To state a claim, a prisoner must allege (1) that he had an

objectively seriously medical need and (2) the defendant acted with deliberate

indifference to that medical need. Id. A medical need is “serious” if it is one that a

physician has diagnosed as mandating treatment, or one that is so obvious even a lay

person would recognize the need for medical attention. Greeno v. Daley, 414 F.3d 645, 653




1 When asked whether this event happened while he was awaiting trial or after he was convicted
and serving a sentence, he did not check either box; instead, he wrote in that it happened “while
I was confined.” ECF 1 at 4.


                                               2
USDC IN/ND case 3:20-cv-00262-DRL-MGG document 9 filed 11/04/20 page 3 of 4


(7th Cir. 2005). “[I]nexplicable delay in responding to an inmate’s serious medical

condition can reflect deliberate indifference,” particularly where “that delay exacerbates

an inmate’s medical condition or unnecessarily prolongs suffering.” Goodloe v. Sood, 947

F.3d 1026, 1031 (7th Cir. 2020) (citations and internal quotation marks omitted).

       Giving Mr. Steels the inferences to which he is entitled at this stage, he has alleged

a plausible claim under either standard. Specifically, he alleges that he suffered a mild

stroke, which ultimately necessitated medical care and caused him long-term effects. He

further alleges that he cried out for help from Officer Watts for an hour, but the officer

ignored him entirely. The complaint can be read to allege that the delay in receiving

treatment caused him unnecessary suffering and exacerbated the damage caused by the

stroke. He has alleged enough to proceed past the pleading stage against Officer Watts.

       Mr. Steels also sues the St. Joseph County Jail, but this is a building, not a person

or a policymaking body that can be held liable under 42 U.S.C. § 1983. See Smith v. Knox

County Jail, 666 F.3d 1037, 1040 (7th Cir. 2012); Sow v. Fortville Police Dep’t, 636 F.3d 293,

300 (7th Cir. 2011). This defendant must be dismissed.

       For these reasons, the court:

       (1) GRANTS the plaintiff’s request to waive the initial partial filing fee (ECF 8);

       (2) GRANTS the plaintiff leave to proceed against Officer Watts in his personal

capacity for money damages for ignoring Mr. Steels’s need for medical care following a

mild stroke in violation of the Constitution;

       (3) DISMISSES all other claims;

       (4) DISMISSES the St. Joseph County Jail as a defendant;


                                                3
USDC IN/ND case 3:20-cv-00262-DRL-MGG document 9 filed 11/04/20 page 4 of 4


       (5) DIRECTS the clerk to request a Waiver of Service from (and if necessary, the

United States Marshals Service to serve process on) Officer Watts (first name unknown),

and to send Officer Watts a copy of this order and the complaint (ECF 1) pursuant to 28

U.S.C. § 1915(d);

      (6) ORDERS the St. Joseph County Sheriff’s Office to provide the United States

Marshal Service with the full name, date of birth, social security number, last

employment date, work location, and last known home address of Officer Watts if he

does not waive service, to the extent this information is available; and

      (7) ORDERS Officer Watts to respond, as provided for in the Federal Rules of Civil

Procedure and N.D. Ind. L.R. 10-1(b), only to the claim for which the plaintiff has been

granted leave to proceed in this screening order.

       SO ORDERED.

       November 4, 2020                          s/ Damon R. Leichty
                                                 Judge, United States District Court




                                             4
